Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 25 May 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. No Claims have been canceled.
2. No new Claims have been added.
3. Claims 1-4 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 102/103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been overcome by amendment.
6. The rejection of Claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2009/0074935 A1), and the rejection of Claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by San Miguel et al (WO2013/036767 A1) have been overcome by amendment. Both references do not teach compositions comprising the isomerized stevia compounds that are recited in the amended claims. Therefore, the cited references do not anticipate the instant claims.

		Claims 1-4 are pending in the case.
The following rejections are necessitated by Applicant's amendment filed 25 May 2022 wherein the limitations in pending claims 1-4 have been amended. In claims 1 and 4.  Formulas for iso-Rubusoside, iso-Steviobioside, iso-Rebaudioside B, DAQ3, iso-Dulcoside, iso-rebaudioside C and iso-rebaudioside F have been deleted. And the serial numbering of the formulas has been amended. In claim 1 steviol glycoside is deleted from the list of at least one additional food ingredient. In claim 3 the term modified starch has been deleted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0074935 A1; of record) in view of San Miguel et al (WO2013/036767 A1; of record).
Lee teaches a composition comprising the isomerized stevia compounds, iso-rebaudioside B, iso-steviol bioside, iso-rubusoside, dulcoside A, iso-rebaudiosides C and F with glucose, sucrose, high-fructose corn syrup, invert sugar, glucosyl-fructose, rebaudisoide A, stevioside, other steviol glycosides, stevia rebaudiana extracts, Lo HanGuo, mogorosides, sugar alcohols like, sorbitol, mannitol, xylitol, maltose, fructooligosaccharides, saccharin, aspartame, sucralose fruit favors etc. The compositions include food ingredient, food, beverage products and other consumables (para 0005-0008, 0028, 0036-0046 and claims 1-22; part of the limitations of instant claims 1-4 regarding the additional components).
San Miguel teaches compositions comprising iso-rebaudioside B and DAQ3 and several other components recited in instant claims 1-3 (compounds 3 and 4 at page 35; pages 36-56). The compositions include food, food products, beverages, personal care products like oral compositions, teeth whitening agents (pharmaceuticals/cosmetics) as in claims 1-4. 
Both references do not teach compositions comprising all of the isomerized stevia compounds and the other components recited in amended claims 1-4. However, the stevia compounds taught by Lee and San Miguel are isomerized stevia compounds similar to the isomerized stevia compounds recited in amended claims 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compositions having all of the isomerized stevia compounds and the other additional components as in claims 1-4, since compositions comprising isomerized stevia compounds and the other additional components are known in the art. 
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, compositions comprising isomerized stevia compounds and the other claimed additional components are known in the art. There is a need for additional alternative non-nutritive sweeteners. The claimed compositions having alternative nutritional characteristics and taste properties would serve this need (Lee paras 0003-0004). The compositions comprising the isomerized steviol compounds and certain sweetener taste modulators have sugar like tasting quality (San Miguel-page 3, first two paragraphs under sub-title Summary of invention). Thus, it is obvious to combine prior art elements to make compositions comprising the claimed isomerized steviol compounds and the additional components as alternative low or non-caloric sweeteners with improved sugar-like taste qualities. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Motivation to look for the claimed compositions is provided by Lee and San Miguel, especially Lee, which teaches that there is a need for additional alternative non-nutritive sweeteners. The claimed compositions having alternative nutritional characteristics and taste properties would serve this need. One of ordinary skill in the art would look for other isomerized steviol glycosides in combination with the other components as additional alternative non-nutritive sweeteners to serve the need.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-4 under 35 USC 103 over Lee in view of San Miguel arguing that the amended claims are not obvious over the cited prior art because even if a person of ordinary skill in the art would have been motivated for new isomerized stevia compounds, the prior art does not teach which isomerized stevia compounds to look for or how to obtain them. Applicant has shown that the new isomerized compounds were only accessible due to a new process of contacting steviol glycosides with ion-exchange resins in water or aqueous alcohol solutions as set forth at paras 0032 and 0034 of the published application. The new isomerized compounds and their compositions as in claim 1-4 have not been known and were not obtainable before the filing date of the present invention. The combination of Lee and San Miguel does not teach every element of amended claims 1-4. Withdrawal of the rejection is requested (page 15 of Remarks).
Lee teaches examples of isomerized stevia compounds which have the structural limitations of the formula shown in claims 1-4, which includes the rings, the methyl and sugar substitutions and the location of the double bond. Lee also teaches the same type of isomerized stevia compounds. Both references teach compositions and consumables like food, etc., comprising the isomerized stevia compounds. 
In order to arrive at the claimed compositions, it is not necessary to know how the isomerized stevia compounds are obtained. However, Lee provides examples wherein iso-rebaudioside A had been obtained reb A. Lee provides the motivation for making the claimed compositions. Therefore, one of ordinary skill in the art would be motivated to arrive at the claimed compositions. Pending claims 1-4 are rendered obvious. The rejection is maintained.


Conclusion
Pending claims 1-4 are rejected


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623